      Case 1:20-cv-01401-VSB-SDA Document 10 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         6/10/2020
 Trustees Of The New York City District
 Council Of Carpenters Pension Fund,
 Welfare Fund, Annuity Fund, and                            1:20-cv-01401 (VSB) (SDA)
 Apprenticeship, Journeyman Retraining,
 Educational and Industry Fund,                             ORDER

                               Plaintiffs,

                   -against-

 Daylight Dimension Millwork Installations
 Inc.,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 9.) The

parties (or, if no defendant has appeared in the case, only the plaintiffs) shall appear for a

Telephone Conference on Monday, June 15, 2020 at 11:00 a.m. to discuss the status of this case.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              June 10, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
